Citation Nr: 1023504	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-14 929	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for osteomyelitis of 
the sternum, to include on a secondary basis.

4.  Entitlement to service connection for left arm and left 
shoulder disability, to include as secondary to heart 
disease.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include on a 
secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1991.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).  A March 2006 rating decision 
granted service connection for nephrolithiasis and assigned a 
30 percent rating effective January 28, 2003.  A June 2008 
rating decision granted service connection for chronic renal 
failure as part of the Veteran's service-connected 
genitourinary disability and assigned a 60 percent rating for 
nephrolithiasis and chronic renal failure effective June 8, 
2005.  The Veteran withdrew the issues of service connection 
for renal insufficiency and for arthritis of the left foot in 
an October 2008 VA Form 21-4138, Statement in Support of 
Claim.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

An October 2008 medical statement from L. Carbone, M.D., who 
had treated the Veteran for 15 years, was added to the claims 
files in November 2008.  This relevant evidence was added to 
the record after the most recent supplemental statement of 
the case in June 2008 without a waiver of RO review.  See 
38 C.F.R. § 20.1304 (2009).  

With respect to the issues involving the low back, left arm 
and shoulder, and peripheral neuropathy of the lower 
extremities, the Board notes that a VA nexus opinion has not 
been obtained.  There were a number of complaints in service 
involving the low back.  Additionally, there is an x-ray 
finding in service in August 1987 of a fracture of the left 
clavicle.  

The Veteran is service connected for nephrolithiasis and 
renal failure.  According to Dr. Carbone's October 2008 
report, peripheral neuropathy of the lower extremities can be 
attributed to gout and renal insufficiency.  Dr. Carbone also 
noted a relationship between renal insufficiency and a higher 
risk of coronary artery disease, as well as a relationship 
between renal insufficiency and osteomyelitis.  However, a VA 
examiner concluded on evaluation in September 2007, which 
included review of the claims file, that the Veteran's 
cardiovascular disability was not related to renal 
insufficiency.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology of a disability.  See also 
38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA or non-VA medical 
treatment for any of the disabilities on 
appeal that is not evidenced by the current 
record.  The Veteran will be provided with 
the necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC will then obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform the Veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.  

2.  Following a reasonable period of time or 
upon receipt of the Veteran's response, the 
RO/AMC will afford the Veteran a relevant 
physical examination(s), to be conducted by a 
qualified examiner(s), to ascertain the 
nature and etiology of any osteomyelitis of 
the sternum, low back disability, left arm 
and left shoulder disability, and peripheral 
neuropathy of the lower extremities.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand will be made 
available to the examiner(s) in 
conjunction with the examination(s).   
The examination report(s) must 
reflect review of pertinent material 
in the claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner(s) will determine the 
etiology of the Veteran's 
osteomyelitis of the sternum, low 
back disability, left arm and 
shoulder disability, and peripheral 
neuropathy of the lower extremities, 
to include whether any disability is 
causally related to the Veteran's 
renal failure or his heart disease.     

c.  In all conclusions, the 
examiner(s) must identify and 
explain the medical basis or bases, 
with identification of the evidence 
of record.  If the examiner(s) 
is(are) unable to render an opinion 
without resort to speculation, this 
must be noted and explained.

d.  If the examiner(s) responds to 
the above inquiry that he/she cannot 
so opine without resort to 
speculation, the AMC/RO will attempt 
to clarify whether there is evidence 
that needs to be obtained in order 
to render the opinion non-
speculative and to obtain such 
evidence.

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.  

3.  The RO/AMC will notify the Veteran that 
it is his responsibility to report for the 
above examination(s) and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of the foregoing, 
the RO/AMC will review the claims files and 
ensure that all required developmental 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
all test reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific opinions 
requested, the report must be returned to the 
providing physician for corrective action.

5.  The RO/AMC will then readjudicate the 
service connection issues on appeal based on 
all of the evidence of record.  If any issue 
continues to be denied, the RO/AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and the opportunity to respond 
thereto.  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


